Citation Nr: 1537501	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain.  

2.  Entitlement to service connection for bilateral knee degenerative joint disease (DJD).  

3.  Entitlement to service connection for bilateral ankle arthritis.  

4.  Entitlement to service connection for a skin disorder, claimed as a rash.  

5.  Entitlement to service connection for bilateral shoulder disorders, to include rotator cuff tendonitis, impingement, and osteoarthritis.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As reflected on the title page, the Board has reclassified the claims of entitlement to service connection for right and left ankle disorders and right and left shoulder disorders as entitlement to service connection for bilateral ankle and shoulder disorders for purposes of clarity.  In addition to rotator cuff tendonitis, the claim for service connection for bilateral shoulder disorders now includes impingement and osteoarthritis.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for a skin disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Chronic lumbar strain did not have its onset in service and is not otherwise related to active duty.  

2.  Bilateral DJD of the knees did not have its onset in service and is otherwise not related to active duty; DJD of the knees was not exhibited within the first post service year.  

3.  The Veteran does not have a current bilateral ankle disability.  

4.  Bilateral rotator cuff tendonitis and/or right shoulder impingement and/or right shoulder osteoarthritis did not have its onset in service and is otherwise not related to active duty; right shoulder osteoarthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  Chronic lumbar strain was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  DJD of the knees was not incurred in or aggravated during active military service, nor may such be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  A bilateral ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).  

4.  Bilateral rotator cuff tendonitis and/or right shoulder impingement/arthritis was not incurred in or aggravated during active military service, and right shoulder ostearthritis may not be presumed to have been incurred therein  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in March 2011, April 2011, June 2011, August 2011, in toto, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2011, April 2011, and June 2011 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, to include Social Security Administration (SSA) documents, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations to address the various claims in October 2010, May 2011, and September 2011.  The resulting reports, as detailed below, include opinions addressing the etiology of conditions, if present, of the Veteran's lumbar spine, knees, ankles, and shoulders.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., DJD/arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

Primary Contention

It is the Veteran's contention that current lumbar spine disability resulted from an inservice back injury and/or from carrying heavy packs.  He argues that his back disorder "spread" to other areas of his body (as he stated upon VA exam in May 2011).  This includes his joint complaints in the knees, ankles, and shoulders, but he also argues that conditions in the knees, ankles, and shoulders could have resulted from carrying the heavy packs.  

The Veteran testified in support of his claims at a February 2015 video conference hearing.  A transcript is of record and has been considered.  Moreover, his contentions have been noted (as reflected above).  

Background

Review of his STRs shows that the Veteran was seen in June 1972 for back complaints after a fall from a ladder.  No additional treatment was recorded.  His STRs are negative for report of, treatment for, or diagnoses of bilateral knee disorders.  They do show that he was seen in May 1975 with right shoulder complaints after diving into a pool and in December 1975, he was seen for a right ankle sprain that occurred while playing basketball.  No chronic conditions were noted at that time or thereafter.  The STRs show no treatment for a left ankle or left shoulder condition.  At the March 1976 separation examination, there was no low back disorder diagnosed, nor were disorders of the knees, ankles, or shoulders reported.  

Post service private treatment records dated from June 1978 reflect that the Veteran was seen for left shoulder tendonitis.  X-rays at the time were interpreted as normal.  Left clavicle/collar bone complaints in 1979 were also reported, but VA X-ray at that time was normal.  

VA records from 2008 show diagnoses of bilateral mild DJD in the knees.  It is noted in VA records that he started complaining of various joint pain (primarily the hips and knees) in approximately 2009.  A general report of osteoarthritis was noted as was gout.  Upon VA general medical examination in September 2010, the Veteran reported he carried heavy loads during service.  In his post service years, he experienced joint pain that eventually worsened to the point that he saw a doctor for his joint pains.  The various joints where he experienced pain included the knees, right shoulder, and lower back.  

Additional VA examination was conducted in October 2010.  At that time, the Veteran's complaints included disabilities of the lumbar spine, knees, and right shoulder.  He specifically noted that his back and right shoulder pain began in 2009.  He said that he had experienced knee pain for the past 10 years.  Following evaluation of the Veteran, the final diagnoses included mild right shoulder impingement, bilateral knee medial compartment degenerative disease that was "very early and very mild," and mild degenerative spondylosis of the lumbar spine.  

Upon VA examination in May 2011, the examiner reviewed the claims file.  The Veteran gave a history of injuring his back during service.  He felt like the resulting pain eventually spread to his knees.  Regarding his right shoulder, he said that his pain had been present since the inservice injury and was secondary to carrying heavy supplies up and down ships.  His back pain was a 7 out of 10 and flared up to a 9 out of 10 on a daily basis.  His back problems were exacerbated upon standing, walking, and with changes in the weather.  He had similar bilateral ankle and knee complaints.  

Following examination, to include X-rays, the final diagnoses were mild degenerative disk disease (DDD) of the lumbar spine and mild right shoulder osteoarthritis.  The examiner opined that he could not resolve the medical questions of whether the Veteran's mild osteoarthritis of the lumbar spine and right shoulder were of service origin without resorting to mere speculation.  It was noted, however, that the Veteran had osteoarthritis in multiple other locations, and he was unable to tell if he had a significant inservice injury.  

When examined by VA in September 2011 by another examiner, the claims file was again reviewed.  The claimant's medical histories as to each claimed condition were reported.  Additionally, his contentions as to the onset of his various joint complaints were noted.  Following examination, to include X-rays, the final diagnoses included chronic lumbar strain, bilateral mild rotator cuff tendonitis, and normal bilateral ankles.  As to the lumbar spine diagnoses, the examiner noted that this condition was a relatively common diagnosis of a person who was middle-aged, particularly as physical fitness levels declined.  In the absence of any significant trauma to the lumbar spine 30 plus years prior to the post service diagnosis, the doctor opined that it was less likely than not that the Veteran's chronic lumbar strain was related to service.  Similarly, his mild rotator cuff tendonitis in both shoulders was also noted to be a relatively common diagnosis of those who were middle-aged.  There was no inservice injury or abnormality which correlated to the current bilateral shoulder diagnosis.  

Analysis

Chronic Lumbar Strain

As an initial matter, the Board notes that the Veteran has been diagnosed with a lumbar strain.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, STRs show one instance of back injury in service.  Moreover, he claims that he carried heavy supplies during service which caused his back problems.  At any rate, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the inservice injury and the present disability.  Id.  

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra.  Upon review of the foregoing evidence, however, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back condition is related to his military service.  

In this regard, the Board finds the September 2011 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the September 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinion is shown to be accompanied by a sufficient explanation and reference to pertinent evidence of record, and the conclusions are consistent with the evidence of record, including STRs showing no reported back problems after the 1972 back injury and post-service treatment records showing an absence of any low back pain complaints for many years after service.  Moreover, the examiner noted that in the absence of significant trauma to the spine and 30 years plus before diagnosis of such, it was less likely than not a low back disorder was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

Bilateral Knee DJD 

As to this claim, the Board notes that the Veteran has been diagnosed with bilateral mild DJD of the knees.  As such, the Board finds the current disability element is established.  See Shedden, supra.  However, the STRs are negative for report of, treatment for, or diagnoses of knee problems, to include upon separation exam in March 1976.  The Board also acknowledges the Veteran's assertions that he has suffered from knee problems since service.  See Washington and Layno, supra.  After consideration of the totality of the evidence, however, the Board concludes that the evidence of record is against a finding that the Veteran's bilateral DJD is related to his military service.  

In determining that service connection is not warranted for bilateral knee conditions, the Board notes that there are no knee complaints in the record until approximately May 2008 when VA X-ray showed mild right knee degenerative changes.  The Veteran's complaints continued and included diagnosis of trochanteric bursitis in the knees in June 2009.  Ultimately bilateral knee medial compartment degenerative disease, "very early and very mild," was noted.  (See, e.g., the final diagnoses upon VA examination in October 2010.)  At the time of the October 2010 evaluation, the Veteran said that his knee pain was a 7 out of 10.  He had flare-ups about twice per week.  He had experienced knee pain for the past 10 years.  Subsequently dated VA examinations in 2011 primarily dealt with the Veteran' other joint complaints.  

Although the VA examiner in 2010 did not specifically address the etiology of the bilateral knee degenerative changes, it is evident that the Veteran had no knee complaints during service or for over 20 years thereafter.  As noted above, while he recently claimed knee problems since separation, when examined in 2010, he reported knee problems began 10 years earlier (around 2000).  No bilateral knee disorder was actually diagnosed until 2008 and thereafter.  See Maxson and Mense, supra.  Under these circumstances, the Board finds that the evidence does not support any causal relationship between military service and bilateral knee DJD, on either a direct or presumptive basis.  The preponderance of the evidence is against the claim, and the claim must be denied.

Bilateral Ankle Disorders

Regarding the Veteran's claim for ankle disorders, the Board notes that a review of the record shows that the Veteran was seen for a twisted right ankle (diagnosed as a sprain) in December 1975.  No ankle problems were noted at service separation examination.  Many years after service, the Veteran had various joint complaints.  It is noted that on at least one occasion, he was seen for a swollen ankle in November 2006 at a private facility.  There was no diagnosis.  Upon VA examination, the Veteran reported bilateral ankle pain since 1976.  His pain was made worse by standing, walking, or weather changes.  He had daily flare-ups.  Examination of the ankles was essentially normal.  There was some tenderness over the Achilles tendon or insertion.  There was no instability in either ankle.  X-rays of both ankles showed no abnormalities.  The final diagnoses included normal right and left ankles.  

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 (West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 (West 2014) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current ankle disorders, the claim must be denied.  

Bilateral Shoulder Disorders

As to this claim, the Board notes that the Veteran was diagnosed with right shoulder impingement by VA in October 2010, right shoulder osteoarthritis by VA in May 2011, and bilateral rotator cuff tendonitis in September 2011.  As such, the Board finds the current disability element is established.  See Shedden, supra.  The STRs reflect that the Veteran was seen for right shoulder complaints associated with diving into a swimming pool in May 1975.  No chronic right shoulder disorder was diagnosed at that time, and at time of service separation examination in March 1976, no right or left shoulder problems were complained of or diagnosed.  However, it is the Veteran's contention that his shoulder problems began during service when he injured his back or due to carrying heavy packs.  The issue turns upon whether there is evidence of a nexus between any inservice injury and the present shoulder disabilities.  Id.  

The Board again acknowledges the Veteran's assertions that he has suffered from shoulder problems since service.  See Washington and Layno, supra.  After consideration of the totality of the evidence, however, the Board concludes that the evidence of record is against a finding that the Veteran's bilateral shoulder disorders are related to his military service.  

Additional post service VA treatment records reflect that the Veteran reported shoulder pain in February 2010.  When examined by VA in September 2010, he again associated his shoulder complaints with his inservice carrying of heavy packs, and in October 2010, right shoulder impingement was diagnosed.  As already noted, right shoulder osteoarthritis was diagnosed in May 2011, and the diagnosis was bilateral mild rotator cuff tendonitis in September 2011.  

In this regard, as before when addressing other claims, the Board finds the September 2011 opinion to be highly persuasive to the issue at hand.  See Guerrieri, Hernandez-Toyens, and Nieves-Rodriguez, supra.  Here, the September 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinion is shown to be accompanied by a sufficient explanation and reference to pertinent evidence of record, and the conclusions are consistent with the evidence of record, including STRs showing no reported chronic shoulder disorders during service or upon post service treatment in 1978.  It was not until 2010 when actual shoulder diagnoses (right shoulder impingement and arthritis) were made and 2011 before bilateral rotator cuff tendonitis was diagnosed.  The examiner's rationale that the Veteran's current bilateral shoulder disorders were not related to service included that there was no injury or abnormality which correlated with such.  Moreover, his current problems were a relatively common diagnosis of middle age.  Again, see Maxson and Mense, supra, regarding where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Final Considerations as to Each Claim

The record reflects that the Veteran was awarded SSA benefits, effective August 2008, due to osteoarthrosis and allied disorders.  Additional SSA documents include the disabilities of sprains and strains of all types as the primary disability with secondary diagnosis of hypertensive cardiovascular disease as resulting in disability.  Significantly, however, none of the SSA records, to include medical evidence reviewed, to include medical evidence, relates any of these conditions to service.  

The Board acknowledges the Veteran's assertions that his low back condition, knee and shoulder disorders, and claimed ankle disorders, are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issues in this case, the etiology of the Veteran's conditions, they fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether a diagnosed back, knee, ankle, or shoulder condition is related to his military service requires medical expertise that the Veteran has not demonstrated, because pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current joint disorders are related to an inservice injury.  

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back strain, bilateral knee DJD, or his bilateral rotator cuff tendonitis and his military service.  As already reported, no ankles disorders are currently found upon medical examination.  Accordingly, the Board finds that the claims of entitlement to service connection for disorders of the low back, knees, ankles, and shoulders must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for chronic lumbar strain is denied.  

Entitlement to service connection for bilateral knee DJD is denied.  

Entitlement to service connection for bilateral ankle arthritis is denied.  

Entitlement to service connection for right shoulder impingement and/or arthritis and bilateral rotator cuff tendonitis is denied.  


REMAND

The Veteran also claims that service connection is warranted for a skin disorder, described as a rash.  The STRs are replete with treatment for a rash over various parts of the body.  It was noted in 1976 that the Veteran had had the rash for the past 3 years.  No chronic skin disorder was noted at time of service separation, but post service records show that VA treated the Veteran in May 2011 for continuing complaints of cosmetically bothersome seborrheic keratoses.  He had an itchy skin rash that occurred "off and on" on his arms since he was in service.  He said that he had been treated in the emergency room for his "puss bumps" but the doctor there described his problem as hyperpigmented macules.  Treatment had included Lidex cream which resolved the eruption and pruritis.  Exam showed numerous 1-3 mm "stuck-on" verrucous very dark brown papules on the chest combined with seborrheic keratoses of the dorsal hands and forearms with 2-4 mm flat macules combined with post inflammatory hyperpigmentation.  Subsequently dated records have not addressed whether this problem continues or as to its etiology.  

Thus, the Board finds that an additional medical examination by a specialist in skin disorders is needed to address whether the Veteran has a chronic skin disorder, claimed as a rash, and, if so, whether such is related to the skin rashes he experienced in service.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, the Board notes that the issue of entitlement to a TDIU is also on appeal to the Board.  However, as the issue being remanded will have a bearing on the outcome of the claim for a TDIU, it is inextricably intertwined with that issue, and may not be adjudicated until the skin disorder issue has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appeal for the TDIU will be held in abeyance to be adjudicated after the completion of the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his skin disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, schedule the Veteran for a VA skin examination by a specialist in the field of skin disorders.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:

a) Does the Veteran have a chronic skin disorder?  

b) If so, is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current skin disorder had its origin in service or is in any way related to the Veteran's active service?  The examiner must discuss the Veteran's documented treatment for rashes during service and thereafter.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completion of the above development, the claim of entitlement to service connection for a skin disorder should be readjudicated as should the claim for a TDIU.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


